Citation Nr: 0812491	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the RO 
which denied service connection for bilateral defective 
hearing and tinnitus.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a hearing loss at 
present which is related to service.  

3.  The veteran is not shown to have tinnitus at present 
which is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by military service nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 4.85, 4.86, 
Part 4, Diagnostic Code 6100 (2007).  

2.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
August 2005, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was required to 
substantiate his claim, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  All VA and private medical records 
identified by the veteran have been obtained and associated 
with the claims file.  The veteran was offered an opportunity 
for a personal hearing, but declined.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
bilateral defective hearing and tinnitus, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Discussion & Analysis

The veteran contends that his current hearing loss was caused 
by exposure to acoustic trauma in service.  However, he has 
presented no competent evidence to support his assertions.  
The veteran, as a layperson, is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Franzen v. Brown, 9 Vet. App. 235 
(1996).  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any hearing problems 
in service.  Audiological findings (as converted to ISO units 
currently in effect) at the time of his service enlistment 
examination in July 1967 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
x
10
LEFT
10
5
5
x
10

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The above audiological findings have been converted 
to the ISO standard.)  

On a Report of Medical History for separation from service in 
May 1969, the veteran specifically denied any history of ear 
trouble or hearing loss, and no disease or defects of the 
ears were noted on physical examination.  Audiological 
findings at separation were as follows:  




HERTZ



500
1000
2000
3000
4000.
RIGHT
0
5
5
x
5
LEFT
0
0
5
x
5

Private audiological reports, received in September 2005, 
showed that the veteran was evaluated for hearing loss in 
July and August 1996.  The July report noted that the veteran 
had been wearing hearing aids since 1993.  The August report 
noted that the veteran worked in loud noises for years and 
was known to have nerve loss and tinnitus.  The impression on 
audiological evaluation was mild to moderate sloping 
sensorineural hearing loss, bilaterally consistent with noise 
exposure.  

The evidentiary record includes statements from a friend, co-
worker, and the veteran's wife, to the effect that the 
veteran had hearing problems for many years and that he did 
not work around loud noises for any extended period of time.  

On VA examination in October 2005, audiological findings were 
as follows: 




HERTZ



500
1000
2000
3000
4000.
RIGHT
60
65
70
85
105+
LEFT
55
70
75
95
105+

The diagnoses included sensorineural hearing loss, 
bilaterally and recurrent tinnitus.  In an addendum report in 
October 2005, the VA audiologist indicated that the claims 
file was reviewed and included a description of the veteran's 
complaints and medical history.  The audiologist opined that 
the veteran's hearing loss and tinnitus were not caused by or 
the result of noise exposure in service.  The examiner 
explained that the veteran had normal hearing at the time of 
service enlistment and at separation, and that there was no 
objective evidence of a hearing loss until many years after 
service.  As such, the veteran's hearing loss could not have 
been incurred in service.  The examiner also noted that the 
veteran reported the onset of tinnitus to sometime in the 
1980's, which was too distant to be related to military 
service.  

The Board finds the medical opinion persuasive as it was 
based on a longitudinal review of the entire record.  
Moreover the veteran has presented no competent evidence to 
dispute that opinion.  

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As there is no competent medical evidence of record 
suggesting a connection between the veteran's current hearing 
loss and tinnitus to service, and no objective evidence of 
any manifestations until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral defective hearing and 
tinnitus.  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


